Cite as 26 I&N Dec. 895 (BIA 2016)

Interim Decision #3883

Matter of Miguel Angel ALVARADO, Respondent
Decided December 29, 2016
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) The generic definition of “perjury” in section 101(a)(43)(S) of the Immigration and
Nationality Act, 8 U.S.C. § 1101(a)(43)(S) (2012), requires that an offender make a
material false statement knowingly or willfully while under oath or affirmation where
an oath is authorized or required by law.
(2) The crime of perjury in violation of section 118(a) California Penal Code is
categorically an offense relating to perjury under section 101(a)(43)(S) of the Act.
FOR RESPONDENT: Edgardo Quintanilla, Esquire, Sherman Oaks, California
FOR THE DEPARTMENT OF HOMELAND SECURITY: Cindy C. Yu, Assistant
Chief Counsel
BEFORE: Board Panel: MALPHRUS and CREPPY, Board Members; GELLER,
Temporary Board Member.
MALPHRUS, Board Member:

In a decision dated December 1, 2014, we dismissed the respondent’s
appeal from an Immigration Judge’s decision after concluding that his
conviction for perjury in violation of section 118(a) of the California Penal
Code is categorically a conviction for an aggravated felony that renders him
ineligible for relief from removal. On January 13, 2016, the United States
Court of Appeals for the Ninth Circuit remanded this case to us to further
consider whether the respondent’s perjury conviction under California law
is for an aggravated felony under section 101(a)(43)(S) of the Immigration
and Nationality Act, 8 U.S.C. § 1101(a)(43)(S) (2012). Both parties filed
briefs on remand. The respondent’s appeal will be dismissed.

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of Guatemala who entered the
United States without inspection on or about March 3, 1985. On June 1,
1993, he was convicted of perjury in violation of section 118(a) of the
California Penal Code and was sentenced to 2 years of incarceration. The
Department of Homeland Security initiated removal proceedings on
895

Cite as 26 I&N Dec. 895 (BIA 2016)

Interim Decision #3883

February 3, 2004, charging him with inadmissibility under section
212(a)(6)(A)(i) of the Act, 8 U.S.C. § 1182(a)(6)(A)(i) (2012), as an alien
who is present in the United States without being admitted or paroled.
During the proceedings, the respondent conceded removability and
applied for cancellation of removal under section 240A(b)(1) of the Act,
8 U.S.C. § 1229b(b)(1) (2012), special rule cancellation of removal under
section 203 of the Nicaraguan Adjustment and Central American Relief Act
(“NACARA”), Pub. L. No. 105-100, 111 Stat. 2160, 2193, 2196 (1997),
amended by Pub. L. No. 105-139, 111 Stat. 2644 (1997), and suspension of
deportation under former section 244(a) of the Act, 8 U.S.C. § 1254(a)
(1994). Relying on Matter of Martinez-Recinos, 23 I&N Dec. 175
(BIA 2001) (en banc), the Immigration Judge concluded that the
respondent’s perjury conviction is for an aggravated felony that renders him
ineligible for relief from removal pursuant to section 101(a)(43)(S) of the
Act. We affirmed the Immigration Judge’s conclusion in this regard.
The respondent filed a petition for review in the Ninth Circuit, which
granted an unopposed motion to remand. We have been asked to further
consider our previous determination in Matter of Martinez-Recinos that
18 U.S.C. § 1621 (1994) provides the generic definition of perjury for
purposes of section 101(a)(43)(S) of the Act. 1

II. ANALYSIS
The definition of the term “aggravated felony” includes “an offense
relating to . . . perjury . . . for which the term of imprisonment is at least one
year.” Section 101(a)(43)(S) of the Act. In Matter of Martinez-Recinos,
23 I&N Dec. at 177, we held that a violation of section 118(a) of the
California Penal Code is categorically an aggravated felony perjury
offense. 2 Because neither the language of the Act nor prior case law

1

Because the record was remanded for this purpose only, no other issues are before us,
including the denial of the respondent’s applications for relief.
2
At all relevant times, section 118(a) of the California Penal Code has provided, in
pertinent part, as follows:
Every person who, having taken an oath that he or she will testify, declare, depose,
or certify truly before any competent tribunal, officer, or person, in any of the cases
in which the oath may by law of the State of California be administered, willfully
and contrary to the oath, states as true any material matter which he or she knows
to be false, and every person who testifies, declares, deposes, or certifies under
penalty of perjury in any of the cases in which the testimony, declarations,
depositions, or certification is permitted by law of the State of California under
(continued . . .)

896

Cite as 26 I&N Dec. 895 (BIA 2016)

Interim Decision #3883

described the Federal generic definition of aggravated felony perjury at that
time, we looked to 18 U.S.C. § 1621, the Federal statute defining perjury,
to define the generic crime. Comparing the elements of section 118(a) to
those in § 1621, we concluded that “the provisions of each statute are
essentially the same” and therefore that section 118(a) matches the generic
definition of perjury. Id.
In so holding, we did not explain why we relied on § 1621 for the
generic definition of perjury. Upon further consideration, we conclude that
18 U.S.C. § 1621 alone does not provide the generic definition of perjury
for purposes of section 101(a)(43)(S) of the Act. Instead, we find it
appropriate to adopt a generic definition based on how the crime of perjury
was commonly defined at the time section 101(a)(43)(S) was enacted. We
therefore look first to the definition of the term “perjury” that Congress
contemplated when it added the offense to the Act in 1996. See Taylor
v. United States, 495 U.S. 575, 592, 598 (1990) (construing an offense’s
generic definition in accordance with its “contemporary usage,” or the
“sense in which the term is . . . used in the criminal codes of most States”);
Perrin v. United States, 444 U.S. 37, 42 (1979) (looking “to the ordinary
meaning of the term ‘bribery’ at the time Congress enacted the statute”);
see also Matter of M-W-, 25 I&N Dec. 748, 751–52 (BIA 2012).
Accordingly, we will survey the definitions codified in State and
Federal statutes, the Model Penal Code, and the scholarly commentary that
existed in 1996 to determine the contemporary usage of the term
“perjury” at the time section 101(a)(43)(S) was enacted. This approach will
allow us to articulate a “uniform definition [of perjury] independent of the
labels employed by the various States’ criminal codes.” Taylor, 495 U.S. at
592; see also United States v. Garcia-Santana, 774 F.3d 528, 533–34
(9th Cir. 2014) (citing Taylor and describing the appropriate method for
determining the contemporary usage of a term). 3 We will withdraw from
Matter of Martinez-Recinos to the extent that it conflicts with this new
analysis. 4
_______________________________

penalty of perjury and willfully states as true any material matter which he or she
knows to be false, is guilty of perjury.
3

We recognize that the Ninth Circuit has applied the current versions of State statutes
when determining the generic definition of an offense. See Garcia-Santana, 774 F.3d at
535 n.4. However, because we do not discern any meaningful difference between State
perjury statutes in 1996 and contemporary provisions, this would not affect the outcome
of our analysis.
4
Although Matter of Martinez-Recinos was rendered by the Board en banc and this
case is being decided by a three-member panel, a majority of the permanent Board
members have designated this decision for publication, and it will serve as precedent
(continued . . .)

897

Cite as 26 I&N Dec. 895 (BIA 2016)

Interim Decision #3883

A. Survey of Perjury Statutes
The offense of perjury, which has a long history in American
jurisprudence, has not diverged significantly from its common law roots.
United States v. Norris, 300 U.S. 564, 574 (1937) (stating that perjury has
been a common law crime since at least the 17th century and “the
conception embodied in the common law definition of perjury has been
embodied in statutes”); cf. Matter of M-W-, 25 I&N Dec. at 751 (looking to
common law to discern the generic definition of the crime of “murder,”
which we found had “not diverged significantly from its common-law
roots”). At common law, perjury was defined as “a crime committed when
a lawful oath is administered, in some judicial proceeding, to a person who
swears willfully, absolutely, and falsely, in a matter material to the issue or
point in question.” 4 William Blackstone, Commentaries on the Laws of
England, 136–37 (1769). See generally United States v. Wells, 519 U.S.
482, 504 n.6 (1997) (Stevens, J., dissenting) (describing the common law
definition of perjury).
The Model Penal Code slightly expanded the common law definition of
perjury by proscribing false statements made “in any official proceeding,”
not just those made in “judicial” proceedings. Model Penal Code
§ 241.1(1) (1985). Consequently, under the Model Penal Code, a perjury
offense may occur “before any legislative, judicial, administrative or other
governmental agency or official authorized to take evidence under oath.”
Model Penal Code § 240.0(4) (defining the term “official proceeding” for
purposes of section 241.1 of the Model Penal Code).
The States’ perjury laws have many similarities to the common law and
Model Penal Code definitions. When the term “perjury” was added to
section 101(a)(43)(S) of the Act in 1996, the majority of States agreed that
perjury must at least include (1) a material (2) false statement (3) made
knowingly or willfully5 (4) while under oath, affirmation, or under penalty
of perjury.
_______________________________

going forward. See 8 C.F.R. § 1003.1(g) (2016) (“By majority vote of the permanent
Board members, selected decisions of the Board rendered by a three-member panel or by
the Board en banc may be designated to serve as precedents in all proceedings involving
the same issue or issues.”).
5
Some States had a “knowing” mens rea in their perjury statutes, while others included
a “willful” requirement. However, these states of mind are not meaningfully
distinguishable because courts have uniformly interpreted the willfulness requirement of
perjury to mean that the defendant knowingly made the false statement. See Bronston
v. United States, 409 U.S. 352, 359 (1973) (stating that for purposes of the Federal
perjury statute, “the state of mind of the witness is relevant only to the extent that it bears
on whether ‘he does not believe (his answer) to be true’”); see also Matter of Esqueda,
(continued . . .)

898

Cite as 26 I&N Dec. 895 (BIA 2016)

Interim Decision #3883

In 1996, many State perjury laws, as well as the Federal statute, 6
included language reflecting that a false statement must be made under oath
at a “proceeding” before it will be considered perjury. While some State
statutes did not clearly include this requirement, 7 the majority of States, the
Model Penal Code, and the Federal statute required that the witness take the
oath in an “official proceeding,” 8 or in a proceeding where an oath was

_______________________________

20 I&N Dec. 850, 858 (BIA 1994) (stating that the word “willful” generally means that
“a person acts knowingly with respect to the material elements of the offense, unless a
purpose to impose further requirements appears” (emphasis in original) (quoting United
States v. Hoyland, 914 F.2d 1125, 1129 (9th Cir. 1990))); Model Penal Code § 2.02(8);
2-48 Modern Federal Jury Instructions—Criminal § 48.01.
6
At the time when Congress enacted section 101(a)(43)(S), the Federal perjury statute
at 18 U.S.C. § 1621 set forth the following comprehensive definition of perjury:
Whoever—
(1) having taken an oath before a competent tribunal, officer, or person, in any
case in which a law of the United States authorizes an oath to be administered, that
he will testify, declare, depose, or certify truly, or that any written testimony,
declaration, deposition, or certificate by him subscribed, is true, willfully and
contrary to such oath states or subscribes any material matter which he does not
believe to be true; or
(2) in any declaration, certificate, verification, or statement under penalty of
perjury as permitted under section 1746 of title 28, United States Code, willfully
subscribes as true any material matter which he does not believe to be true;
is guilty of perjury . . . .
7

See, e.g., Alaska Stat. Ann. § 11.56.200 (West 1996); Ariz. Rev. Stat. Ann. § 13-2702
(1996); N.Y. Penal Law § 210.15 (McKinney 1996); Or. Rev. Stat. Ann. § 162.065 (West
1996); R.I. Gen. Laws Ann. § 11-33-1 (West 1996); Tenn. Code Ann. § 39-16-702 (West
1996); Va. Code Ann. § 18.2-434 (West 1996).
8
See, e.g., Ala. Code § 13A-10-101 (1996) (proscribing perjury in the first degree); Ark.
Code Ann. § 5-53-102 (West 1995); Colo. Rev. Stat. Ann. § 18-8-502 (West 1996)
(criminalizing perjury in the first degree); Conn. Gen. Stat. Ann. § 53a-156 (West 1996);
Fla. Stat. Ann. § 837.02 (West 1996) (proscribing perjury in official proceedings); Haw.
Rev. Stat. Ann. § 710-1060 (West 1996); Ky. Rev. Stat. Ann. § 523.020 (West 1996)
(criminalizing perjury in the first degree); Me. Rev. Stat. Ann. tit. 17-A, § 451 (1996);
Mo. Ann. Stat. § 575.040 (West 1996); Mont. Code Ann. § 45-7-201 (West 1996);
Neb. Rev. Stat. Ann. § 28-915 (West 1996); N.H. Rev. Stat. Ann. § 641:1 (1996); N.J.
Stat. Ann. § 2C:28-1 (West 1996); N.M. Stat. Ann. § 30-25-1 (West 1996); N.D. Cent.
Code Ann. § 12.1-11-01 (West 1995); Ohio Rev. Code Ann. § 2921.11 (West 1996);
18 Pa. Stat. and Cons. Stat. Ann. § 4902 (West 1996); Utah Code Ann. § 76-8-502 (West
1996) (proscribing false or inconsistent material statements); Wash. Rev. Code Ann.
§ 9A.72.020 (West 1996) (criminalizing perjury in the first degree).

899

Cite as 26 I&N Dec. 895 (BIA 2016)

Interim Decision #3883

either “required or authorized by law.” 9 For our purposes, we see no
meaningful distinction between an official proceeding and one where an
oath is authorized as part of the proceeding. See Model Penal Code
§ 240.0(4) (including within an “official proceeding” a proceeding that is
heard before an official who is “authorized to take evidence under oath”).
Because “removal proceedings are a function of Federal law,” we also
rely to a “significant degree” on 18 U.S.C. § 1621—the Federal perjury
statute at the time that section 101(a)(43)(S) was enacted—to discern the
elements of generic perjury. Matter of M-W-, 25 I&N Dec. at 752 n.5
(quoting Matter of Rodriguez-Rodriguez, 22 I&N Dec. 991, 994–95
(BIA 1999)). The roots of § 1621 date back to at least the Perjury Statute
of 1563, and the statute has “remained unchanged in its material respects
for over a century.” United States v. Dunnigan, 507 U.S. 87, 94 (1993).
We therefore presume that Congress was familiar with 18 U.S.C. § 1621
when it enacted section 101(a)(43)(S) of the Act. Miles v. Apex Marine
Corp., 498 U.S. 19, 32 (1990) (“We assume that Congress is aware of
existing law when it passes legislation.”).
The Supreme Court has clarified that a witness violates this statute
when, while testifying under oath or affirmation, he or she “gives false
testimony concerning a material matter with the willful intent to provide
false testimony, rather than as a result of confusion, mistake, or faulty
memory.” Dunnigan, 507 U.S. at 94. 10 This definition is consistent with
the central elements of perjury set forth in the majority of State statutes, the
Model Penal Code, and the common law. See id. (recognizing that
18 U.S.C. § 1621 “parallels typical state-law definitions of perjury” and has
“gained general acceptance” as the acknowledged definition of perjury).

9

Iowa Code Ann. § 720.2 (West 1996); see also, e.g., D.C. Code § 22-2511 (West
1996); Idaho Code Ann. § 18-5401 (West 1996); 720 Ill. Comp. Stat. Ann. 5/32-2 (West
1996); Kan. Stat. Ann. § 21-3805 (West 1996); Mass. Gen. Laws Ann. ch. 268, § 1 (West
1996); Nev. Rev. Stat. Ann. § 199.120 (West 1996); N.C. Gen. Stat. Ann. § 14-209 (West
1996); S.D. Codified Laws § 22-29-1 (1996); Wyo. Stat. Ann. § 6-5-301 (West 1996).
10
The majority of the circuit courts have adopted this articulation of the elements of
18 U.S.C. § 1621. See, e.g., United States v. Thompson, 808 F.3d 190, 194 (2d Cir. 2015)
(per curiam); United States v. Waters, 799 F.3d 964, 974 (8th Cir. 2015); United States
v. Rodebaugh, 798 F.3d 1281, 1300 (10th Cir. 2015) (per curiam); United States
v. Fermin, 771 F.3d 71, 81 (1st Cir. 2014); United States v. Riney, 742 F.3d 785, 790 (7th
Cir. 2014); United States v. Watkins, 691 F.3d 841, 851 (6th Cir. 2012); United States
v. Armstrong, 620 F.3d 1172, 1176 (9th Cir. 2010); United States v. Singh, 291 F.3d 756,
763 & n.4 (11th Cir. 2002); United States v. Sarihifard, 155 F.3d 301, 306 (4th Cir. 1998);
United States v. Como, 53 F.3d 87, 89 (5th Cir. 1995); United States v. Rose, 215 F.2d
617, 622–23 (3d Cir. 1954).

900

Cite as 26 I&N Dec. 895 (BIA 2016)

Interim Decision #3883

Based on the above, we conclude that the generic definition of the term
“perjury” in section 101(a)(43)(S) of the Act requires that an offender make
a material false statement knowingly or willfully while under oath or
affirmation where an oath is authorized or required by law. See Taylor, 495
U.S. at 598; Garcia-Santana, 774 F.3d at 534; see also United States
v. Esparza-Herrera, 557 F.3d 1019, 1025 (9th Cir. 2009) (finding that a
consensus among 33 States regarding the elements of aggravated assault
was sufficient to establish the elements of the generic definition of that
crime). 11
Because the majority of States, the Model Penal Code, and the Federal
statute included the foregoing elements in their definition of perjury when
Congress enacted section 101(a)(43)(S) of the Act, we conclude that this
definition also embodies the level of criminal liability that Congress
intended when it added the offense of perjury to the Act in 1996. See
Torres v. Lynch, 136 S. Ct. 1619, 1628 (2016) (refusing to construe section
101(a)(43) of the Act so as to produce the “haphazard” result of including
some serious State offenses while excluding others); Matter of H. Estrada,
26 I&N Dec. 749, 752–53 (BIA 2016) (rejecting an interpretation of the
Act that “frustrate[s] the manifest purpose of the legislation by rendering it
inapplicable in the clear majority of the States”).
B. California Perjury Statute
Comparing the elements of section 118(a) of the California Penal Code
to the generic definition of perjury, we conclude that the respondent’s
conviction is categorically for an offense “relating to” perjury under section
101(a)(43)(S) of the Act. We have consistently ascribed an expansive
meaning to the phrase “relating to” under the Act. Matter of Oppedisano,
26 I&N Dec. 202, 204 (BIA 2013) (stating that a “relating to” parenthetical
in the Act is “widely understood to have a descriptive import” (quoting
United States v. Harrell, 637 F.3d 1008, 1012 (9th Cir. 2011))); Matter of
Gruenangerl, 25 I&N Dec. 351, 356 (BIA 2010) (concluding that the
phrase “relating to” in section 101(a)(43)(R) of the Act “encompasses a
broad range of conduct”); see also Mellouli v. Lynch, 135 S. Ct. 1980, 1990
(2015) (recognizing that the phrase “‘relating to’ [is] ‘broad’ and
‘indeterminate’” (citation omitted)).
Section 118(a) criminalizes both oral and written perjury. See Rivera
v. Lynch, 816 F.3d 1064, 1072 (9th Cir. 2015). The Ninth Circuit has held
that oral perjury under section 118(a) requires proof of “a willful statement,
11

Mirroring the Federal statute and many State statutes, this generic definition
incorporates false statements made orally and in writing under penalty of perjury.

901

Cite as 26 I&N Dec. 895 (BIA 2016)

Interim Decision #3883

under oath, of any material matter which the witness knows to be false.”
Id. (quoting Chein v. Shumsky, 373 F.3d 978, 983 (9th Cir. 2004)). Such an
oath must also be provided “under circumstances in which the oath of the
State of California lawfully may be given.” Judicial Council of California
Criminal Jury Instructions (2016 edition), CALCRIM No. 2640. Written
perjury under section 118(a) mirrors oral perjury as to materiality and
willfulness, but it also requires that a false statement be provided “under
penalty of perjury” in circumstances “permitted by law.” Id.; see also
Rivera, 816 F.3d at 1072. 12
Because a person who violates section 118(a) must make a material
false statement knowingly or willfully while under oath or affirmation
where an oath is authorized or required by law, the elements of the
respondent’s State statute of conviction match those of the generic
definition of perjury. 13 The California statute substantially emulates the
Federal crime of perjury proscribed by 18 U.S.C. § 1621, which has its
roots in common law and is generally accepted as the acknowledged
definition of perjury. 14 See Dunnigan, 507 U.S. at 94. We therefore infer
that Congress intended a conviction under section 118(a) of the California
Penal Code to categorically fall within the generic definition of an offense
12

In Rivera, 816 F.3d at 1075, the Ninth Circuit held that a violation of section 118(a) of
the California Penal Code is not categorically a crime involving moral turpitude, contrary
to our determination in Matter of Martinez-Recinos, 23 I&N Dec. at 178. The court
found that section 118(a) does not require an intent to defraud and encompasses conduct
that is not base, vile, or depraved. However, those findings are not relevant to whether
the offense is an aggravated felony. Therefore, the court’s conclusion in this regard is not
dispositive of whether a violation of section 118(a) is categorically an offense related to
perjury under section 101(a)(43)(S) of the Act. See Matter of Abdelghany, 26 I&N Dec.
254, 262–63 (BIA 2014) (noting that an offense that renders an alien deportable as an
aggravated felon may not render him or her inadmissible as an alien convicted of a crime
involving moral turpitude).
13
As noted, the generic definition of perjury incorporates both written and oral perjury.
It therefore covers State statutes, like section 118(a) of the California Penal Code, that
criminalize written perjury provided “under penalty of perjury.” See Rivera, 816 F.3d at
1072 (stating that “written perjury, by contrast, requires only that the false statement be in
writing under penalty of perjury”).
14
While we agree with the Ninth Circuit that section 118(a) of the California Penal Code
is broader than the common law definition of perjury, our aggravated felony analysis
concerns the generic definition of the offense based on the commonly understood
meaning of perjury at the time section 101(a)(43)(S) was enacted, which may diverge
from the common law. See Rivera, 816 F.3d at 1074; see also Taylor, 495 U.S. at 594
(declining “to follow any rule that a statutory term is to be given its common-law
meaning, when that meaning is obsolete or inconsistent with the statute’s purpose”);
Perrin, 444 U.S. at 48–49.

902

Cite as 26 I&N Dec. 895 (BIA 2016)

Interim Decision #3883

“relating to . . . perjury” when it enacted section 101(a)(43)(S) of the Act.15
Given that the respondent pled guilty to an offense relating to the generic
definition of perjury and was sentenced to more than 1 year of
imprisonment, his conviction is categorically for an aggravated felony
under section 101(a)(43)(S) of the Act.

III. CONCLUSION
We conclude that the crime of perjury in violation of section 118(a) of
the California Penal Code is categorically an offense relating to perjury
under section 101(a)(43)(S) of the Act. It is therefore an aggravated felony
that renders the respondent ineligible for the relief he seeks. Accordingly,
the respondent’s appeal will be dismissed.
ORDER: The appeal is dismissed.

15

The respondent argues on remand that section 118(a) of the California Penal Code is
not a categorical match to 18 U.S.C. § 1621 because the Federal statute includes as an
element “subscribing or having a legal document subscribed.” The respondent also states
that § 1621 can be violated when a person “does not believe a statement is true,” while
section 118(a) requires that the person state as true a matter that “he knows to be false.”
We need not decide whether these distinctions are meaningful because both of the
respondent’s assertions contemplate that the Federal statute is broader than the California
statute. Thus, they do not persuade us to alter our conclusion that all conduct punishable
under the California statute falls within the Federal definition of perjury. See Mathis
v. United States, 136 S. Ct. 2243, 2257 (2016) (stating that a crime of conviction is
regarded as a categorical match if its elements are “the same as, or narrower than, the
relevant generic offense” (emphasis added)).

903

